Citation Nr: 0938114	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Daughter


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and July 2007 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Huntington, West Virginia.  The 
Veteran testified before the undersigned Veterans Law Judge 
in August 2009; a transcript of that hearing is associated 
with the claims folder.

The Veteran testified in August 2009 that he has experienced 
left foot numbness since an incident in service in which he 
landed on his feet following a fall off of a ladder.  See 
Hearing Transcript, pp.13-14.  The issue of entitlement to 
service connection for a disability manifested by left foot 
numbness is not currently on appeal before the Board.  
Therefore, the proper course of action is to REFER the 
Veteran's statement to the RO for development and 
consideration.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the Veteran's claims on appeal.

I. Outstanding Treatment Records 

The Veteran's attorney submitted a written statement during 
the pendency of this appeal indicating that treatment records 
existed at the Pittsburgh VA Medical Center (MC) for the 
period dated from January 1999 through July 2007 which 
pertained to his claims on appeal.  See Attorney Statement 
dated September 26, 2007.  A review of the claims file 
reflects that treatment records from the Pittsburgh VAMC 
dated from May 2005 through September 2005 were requested and 
associated with the claims file.  There is no indication, 
however, that any attempts were made to obtain records for 
the periods from January 1999 through April 2005 and from 
October 2005 through July 2007.  Similarly, the Veteran 
testified in August 2009 that he received treatment for his 
claimed lumbar spine disorder at the Parkersburg VA Clinic 
(also known as the Wood County Community-Based Outpatient 
Clinic (CBOC)) beginning in the early 1990s.  No records have 
been requested from this facility.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In the present appeal, the Board has identified 
outstanding VA records which the Veteran asserts are 
pertinent to his current claims on appeal.  As such, a remand 
is necessary to allow the agency of original jurisdiction 
(AOJ) to undertake reasonable efforts to acquire these 
treatment records.  See id; see also 38 U.S.C.A. § 5103A(b).

In addition to the outstanding VA treatment records, the 
Veteran testified as to treatment received for his claimed 
back disorder in the 1970s and 1980s.  Although he indicated 
that the chiropractor was no longer alive, the Board is of 
the opinion that he should be given an additional opportunity 
to provide information pertaining to such treatment if he can 
remember where the records are held.  He also indicated that 
he may have had his hearing tested since separating from 
service.  Such records would be relevant to his current 
hearing loss claim; thus, he should be given an opportunity 
to provide additional information regarding any such testing.  
While this appeal is being remanded, the Veteran will have an 
opportunity to provide information regarding any additional 
treatment for his claimed disorders.  See 38 C.F.R. 
§ 3.159(c)(1).  

II. Service Records 

The Veteran testified in August 2009 that his hearing loss 
and tinnitus are due, in part, to an airplane incident which 
occurred during service.  Specifically, he indicated that he 
was on a troop transport plane flying from Norfolk, Virginia 
to Pittsburgh, Pennsylvania when one of the propellers quit 
working.  According to the Veteran, when the plane began its 
rapid descent he felt his ears pop as well as an intense 
burning sensation.  The plane was able to regain its 
position; however, following the incident, the Veteran was 
questioned.  He testified that he mentioned problems with his 
ears at such time, but that nothing came of it.  

In light of the Veteran's lay assertions, the Board is of the 
opinion that a remand is necessary to obtain his service 
personnel records.  See 38 C.F.R. § 3.159(c)(3) (2008).  In 
this regard, these records may contain information regarding 
the alleged incident.  More importantly, his service 
personnel records may contain the statement given by the 
Veteran in which he mentioned problems with his ears.  As 
such evidence is clearly pertinent to his hearing loss and 
tinnitus claims, a remand is necessary with respect to these 
claims.  

In addition to searching the Veteran's service personnel 
records, the Board is directed to contact the Veteran for 
additional information regarding the dates of this incident 
(within a 60-day window).  If he is able to provide such 
information, the AOJ should request verification of this 
incident from the appropriate aviation sources.  

III. VA Examinations

Finally, the Board has reviewed the current lay and medical 
evidence and determined that additional medical evidence is 
necessary with regards to his hearing loss, tinnitus, and 
acquired psychiatric disorder claims.  

A. Hearing Loss and Tinnitus

The Veteran testified that he has experienced ringing in his 
ears since service.  As a lay person, he is competent to 
testify regarding the presence of tinnitus and the duration 
of his symptomatology.  However, absent any contemporaneous 
evidence of a diagnosis during service or for many years 
after service, medical evidence regarding a nexus is 
necessary.  See 38 C.F.R. § 3.303.  And since neither the 
Board nor the Veteran are competent to provide an opinion 
regarding the etiology of his tinnitus, additional medical 
evidence must be obtained which directly addresses this 
issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4).  See also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (when the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).

B. Acquired Psychiatric Disorder

The Veteran contends that he has had problems with depression 
for many years which began during service.  Although he has 
not received any treatment for such problems, his daughter, a 
licensed counselor with a master's degree in adult mental 
psychology, indicated that she has observed traits of 
depression and anxiety in the Veteran throughout the years.  
Furthermore, it was her opinion that some of his anxiety is 
related to the plane incident described above.  

The Veteran's service treatment records reflect that he was 
evaluated during service for problems related to anxiety, 
lack of concentration, and an inability to work efficiently.  
A psychiatric evaluation failed to reveal any acquired 
psychiatric disorder; rather, the diagnosis was inadequate 
personality.  Post-service medical evidence shows that he 
reported being "nervous" at a May 1978 medical examination.  
The impression noted was anxiety tension state.  

The Board acknowledges that there is no mention of any 
anxiety due to a plane incident in the Veteran's service and 
post-service treatment records.  However, the Board is of the 
opinion that the medical evidence of anxiety issues during 
service and post-service, when viewed in conjunction with the 
Veteran's daughter's competent statements regarding anxiety 
related to an in-service plane incident, at least indicates 
that the Veteran may have a current acquired psychiatric 
disorder that may be associated with service.  As such, a 
remand is needed to obtain a medical opinion as to the 
etiology of any current disorder, including anxiety and/or 
depression.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide any additional details regarding 
the alleged incident in which his airplane 
suddenly lost altitude due to a faulty 
propeller, including the date of such 
incident to within a 60-day window, which 
branch of service was operating the 
aircraft, and the aircraft's base of 
operation.  If the Veteran is able to 
provide additional information, including 
a 60-day window for the event, the AOJ 
should request verification of this 
incident from the appropriate aviation 
sources.  

2.  Contact the Veteran to obtain the names 
and addresses of all medical care providers 
who have treated him since service for his 
claims disorders as well as dates of such 
treatment.  Such request should 
specifically ask for information regarding 
(i) the chiropractor who treated him for 
back problems in the 1970s and 1980s, and 
(ii) any audiological testing performed.  
After securing information from the 
Veteran, including any necessary 
release(s), make reasonable efforts to 
obtain any outstanding records.

3.  Obtain any VA treatment records from 
the Wood County CBOC for the period from 
January 1990 through the present and from 
the Pittsburgh VAMC for the periods from 
January 1999 through April 2005 and from 
October 2005 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4.  After all outstanding service and 
medical treatment records have been 
associated with the claims file, schedule 
the Veteran for a VA audiological 
examination for the purpose of 
ascertaining the existence and etiology of 
any current hearing loss and tinnitus.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing, including 
audiometry and speech recognition testing.  
After reviewing the record and examining 
the Veteran, the examiner should specify 
whether the Veteran has hearing loss 
and/or tinnitus in either ear, and provide 
an opinion as to whether any current 
hearing loss and/or tinnitus is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his military service to include 
any claimed in-service noise exposure 
and/or injury due to a sudden loss in 
altitude while flying.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the Veteran currently has hearing 
loss or tinnitus that is related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

5.  Schedule the Veteran for a VA mental 
disorder examination for the purpose of 
ascertaining the etiology of any current 
acquired psychiatric disorder, including 
anxiety and/or depression.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any current 
acquired psychiatric disorder, providing 
diagnoses for all identified disorders.  
The examiner should then provide an 
opinion as to whether any current acquired 
psychiatric disorder, including any 
anxiety and/or depression, is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the Veteran's active service, to include 
any alleged incident in which the 
Veteran's plane suddenly lost altitude.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the Veteran currently has an 
acquired psychiatric disorder that is 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



